Citation Nr: 0908543	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to August 7, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for residual lacerations of the left index, middle, and ring 
fingers.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.C.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating, effective January 31, 2005, and 
granted entitlement to service connection for residual 
lacerations of the left index, middle, and ring fingers with 
an initial rating of 10 percent, also effective January 31, 
2005.  

The Veteran's appeal was previously before the Board in 
October 2007, when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In a September 2008 rating decision, the Veteran was awarded 
a 100 percent evaluation for his PTSD, effective August 7, 
2008.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for PTSD for 
the period prior to August 7, 2008, remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

While the case was in remand status, additional records of 
medical treatment from the Social Security Administration 
(SSA) were associated with the claims folder and the Veteran 
was afforded a VA examination in August 2008 to determine the 
current severity of PTSD.  

In September 2008, the AMC issued a supplemental statement of 
the case (SSOC).  There is no evidence that the Veteran's 
representative, the Pennsylvania Department of Military and 
Veterans Affairs, was provided the opportunity to review the 
evidence added to the record since the October 2007 Board 
remand or provide argument in response to the September 2008 
SSOC. 

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  Therefore, this matter 
must be remanded to allow for review of the record and an 
opportunity to submit additional argument.

Accordingly, the case is REMANDED for the following actions:

The representative should be offered the 
opportunity to review the claims folder.  
The AMC or the RO should afford the 
representative an opportunity to submit a 
VA Form 646, or equivalent, prior to 
recertifying the appeal to the Board.  If 
contact cannot be made with the 
representative, the Veteran should be so 
notified to ensure that his due process 
rights are protected. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

